



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Crewson, 2015 ONCA 264

DATE: 20150417

DOCKET: C59450

Doherty, Cronk and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Applicant (Appellant)

and

William Crewson

Respondent



Amanda Rubaszek, for the applicant (appellant)

Adam Little, for the respondent



Heard:  April 2, 2015



On appeal from the decision of Justice R.F. Goldstein of
the Summary Conviction Appeal Court on July 22, 2014.



APPEAL BOOK ENDORSEMENT

[1]

The legal test for determining whether the breath tests were
administered as soon as practicable is well established:
R. v. Vanderbruggen
,
[2006] O.J. No. 1138.

[2]

This case turned on the application of that well established test to a
very specific fact situation.  It is far from clear to us that the appeal
raises a question of law alone. However, even if it does, the question as
framed would not have any significance beyond this case.

[3]

We stress that neither the trial judge, nor the Summary Conviction
Appeal Court purported to hold that any delay associated with allowing a
detainee to contact a parent would run afoul of the as soon as practicable
requirement.  Instead, the trial judge and Summary Conviction Appeal Court
looked at the totality of the circumstances in the context of the as soon as
practicable requirement in deciding whether the officer acted reasonably.

[4]

We would not grant leave to appeal.


